Citation Nr: 1342113	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  03-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Private Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has since been transferred to the RO in Columbia, South Carolina. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in November 2004.  A transcript of this proceeding has been associated with the claims file. 

In July 2007, the Veteran was advised that the Veterans Law Judge who had presided over the November 2004 hearing was no longer employed by the Board.  The Veteran was informed of his right to have another hearing before another Veterans Law Judge who will ultimately decide his appeal.  He did not respond to this notice. 

In October 2007, the Board denied the Veteran's claim.  The Veteran appealed the Board's October 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which remanded the appeal in January 2010. Following the Board's denial of the appeal in July 2010, the Court remanded the appeal in April 2011 pursuant to a Joint Motion for Remand. In August 2011, the Board again denied the Veteran's claim, and the Board's decision was again appealed and remanded by the Court pursuant to a January 2012 Joint Motion for Remand. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through January 2013 which were considered by the RO in a February 2013 supplemental statement of the case.  The remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
FINDING OF FACT

The credible and probative evidence of record establishes that the Veteran's currently diagnosed headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage did not originate in service or for many years thereafter and are not related to any incident during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

VA has satisfied its duty to notify under the VCAA.  In an April 2001 letter, sent prior to the July 2002 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  An additional VCAA letter was sent in March 2005.  

The VCAA requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  also apply to require notice of all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate notice provided to the Veteran on these latter two elements, there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the preponderance of evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, a VA examination, a VA addendum, and statements and testimony from the Veteran and his representative. 

The Veteran was most recently afforded a VA examination in December 2012 which, with accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

This case was previously remanded by the Board in February 2005 and May 2012.  The February 2005 remand instructed the RO to send the Veteran a new VCAA letter, obtain SSA records, and afford the Veteran a VA examination.  Such was accomplished in the form of a March 2005 notice letter, receipt of SSA records in April 2005, and a VA examination in August 2005 with an addendum in January 2007.  The May 2012 remand instructed the RO to afford the Veteran a new VA examination, which was accomplished by way of a December 2012 VA examination.   

At the November 2004 Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the November 2004 hearing, the Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorder and any causal link between the claimed disorder and the Veteran's active service.  The hearing focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a causal connection between his claimed disorder and service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not been submitted by the Veteran.

Moreover, it cannot be doubted that the Veteran is aware of the reasons for the denial of his appeal before VA. He has been represented by counsel who has submitted various pleadings before both the Board and the Court discussing the essential elements of a successful claim of service connection, VA's duty to assist the Veteran, and his view of the evidence. 
No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis of the Claim

The Veteran essentially argues that his headache disorder had onset during or as a result of military service. He points to a one-time, documented in-service treatment for headaches associated with a head cold, but nonetheless alleges that he was treated numerous times during service; that he had continuous headaches throughout his military service and has had them since discharge. He also alleges, without any medical evidence, that a temporal intracerebral hematoma associated with subarachnoid hemorrhage which was discovered in 1995 was actually caused or was present during his military service.

The Veteran is not credible in his reports of continuing symptoms since service and there is no competent medical evidence indicating that the Veteran's in-service head cold was responsible for his headache disorder. Because the preponderance of the probative evidence is against the claim, the appeal will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as brain hemorrhage, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his April 2001 claim, the Veteran alleged that when he was drafted in 1970, he began to experience headaches while stationed at Fort Polk, Louisiana and on several occasions it became necessary for him to go to the dispensary for headaches, when he would receive medications or be sent back to his unit where light duty and rest was required.  However, in a May 2001 statement, the Veteran stated that he began to receive treatment for severe migraine headaches in 1970 at Fort Ord, California, in Fort Polk, Louisiana in 1971 and continuing from 1971 to 1972 while stationed at Wildflecken, Germany.  In these statements the Veteran also reported that his headaches continued after his May 1972 release from active duty. 

The Veteran alleged that his late 1995 diagnosis of a temporal intracerebral hematoma was traceable to military service and was the cause of his headaches for all of those years past.  He also stated that from March 1972 to 1995, he used various over the counter medications and received treatment from physicians on occasion, but was unable to recall the exact physicians or the dates of treatment. 

In a May 2002 statement, the Veteran contended that his headaches began while undergoing advanced training at Fort Polk, Louisiana, his headaches were discounted by his instructors and he was almost forbidden from going to sick call.  He reported, however, that on one occasion he was excused to sick call and was provided medication, although he did not return for further treatment and endured his painful headaches.  The Veteran also reported that while he was stationed in Germany during his active service, he underwent surgery for a tonsillectomy and was treated for severe headaches. 

During a November 2004 Travel Board hearing, the Veteran testified that his headaches began in service when he was at Fort Polk, Louisiana.  He reported that these headaches occurred often and he went to sick call on several occasions, at which time he was just sent back to his barracks.  He reported receiving treatment for his headaches at Fort Polk about 5-6 times in two months and approximately 10 times total during his active service.  The Veteran testified that from that time on, he continued to have headaches and went to use over the counter drugs, Naprosyn or Motrin to treat them.  He stated that he never went to see a doctor for his headaches after his active service and continued to self-medicate.  The Veteran's wife testified that she had known him since 1994 and attested to his current symptomatology. 

However, notwithstanding the Veteran's allegations regarding the multiplicity of both his symptoms and in-service treatment, his service treatment records reflect that he complained of headaches associated with a head cold in January 1972, which was diagnosed as allergic sinusitis.  The Veteran's separation examination report, dated March 1972, does not show any complaint or diagnosis of a neurologic disorder or headaches.  For instance, the separation examination report reveals a normal clinical evaluation for the head, scalp and neurologic system; and, on that same examination report, the Veteran wrote, over his signature, "[i]m in good health," and thus did not report any history of headaches at separation.  Similarly, in a May 1972 Statement of Medical Condition, the Veteran noted, over his signature, that to the best of his knowledge, since his last separation examination (in March 1972), there had been no change in his medical condition. 

As an initial matter as it pertains to the Veteran's assertions of in-service occurrences, the Board observes that although the Veteran served as an infantryman, he did so in a non-combat environment. While his non-combat status is not dispositive of his allegation, this observation is relevant because the Veteran enjoys no presumption of a service incurred event such as would be applicable were he a combat veteran.  See 38 U.S.C.A. § 1154(b)(providing relaxed evidentiary standard of proof to grant service connection as to the in-service event. Collette v. Brown, 82 F.3d 389 (1996)). 

Instead, under 38 U.S.C.A. § 1154(a), VA must duly consider the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. In this respect, the Veteran has alleged a continuing and debilitating in service headache disorder. While he has alleged that he was somehow dissuaded from reporting for medical treatment while in service, his service treatment records indicate that beginning in January 1971, the Veteran received multiple appointments for dental care, including on May 19, 1971 when he reported to the Wildflecken Aid Station for a dental x-ray. He was also treated for tonsillitis. 

Moreover, there would have been no reason for the Veteran's asserted continuing neurological symptoms to not have been investigated by military medical authorities upon his discharge. The Veteran's self report on discharge examination in March 1972 that he was "in good health;" the normal head, sinuses, and neurologic findings and the Veteran being assigned a PULHES profile on separation indicating that he was in a high level of physical fitness all serve to belie his current assertion of a continuing headache disorder. Odiorne v. Principi, 3 Vet.App. 456 (1992)((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

There is no question that the Veteran's account of having had continuing headaches is competent. However, while the service treatment records are not in and of themselves dispositive, they indicate that the Veteran's account is not credible, both as to his reluctance to seek in-service medical care (to the extent that he has been consistent) and as to his condition upon separation. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Social Security Administration (SSA) records reflect that the Veteran was awarded Social Security disability benefits in January 1992 for his nerve palsy of the left leg, affective disorder and a substance addiction disorder.  These records do not reflect that the Veteran was claiming SSA disability benefits for headaches, as they were not listed in his June 1991 application.  The medical records associated with the Veteran's SSA disability claim, from November 1990 to December 1991, do not include any treatment or diagnoses for headaches or intracerebral hematoma with subarachnoid hemorrhage. 

Further significantly, there is no mention by post-military service medical providers of any headache symptoms until 1995, in those areas of medical records used by care providers to indicate relevant medical history. Private and VA medical records from November 1990 to August 2006 reflect that the Veteran was initially treated for headaches and intracerebral hematoma with subarachnoid hemorrhage in July 1995, when he was hospitalized for complaints of an onset of severe headache followed by a decreased level of consciousness and left hemiparesis. From July 1995 to August 1995, the Veteran received treatment and surgery for a middle artery aneurysm on the right side.  Following this treatment, he was diagnosed with a ruptured right middle cerebral artery aneurysm and intracerebral hematoma with subarachnoid hemorrhage, intraventricular hemorrhage and left hemiparesis. 

Private and VA medical records reflect that after August 1995, the Veteran was subsequently treated for and diagnosed with headaches (characterized as both chronic and occasional at times), migraine headaches, headaches secondary to right middle cerebral artery aneurysm, cerebral aneurysm, a history of brain aneurysm and migraine headaches and a history of a cardiovascular accident in 1995.  Significantly, in a December 1995 treatment record, a VA medical examiner noted that the Veteran had headaches 2 to 3 times a week, "since surgery." The quotations usage is the examiner's, clearly indicating that the source of the onset of the symptoms was the Veteran. 

While these records note the Veteran was in an automobile-pedestrian accident in October 1990, his residuals included disabilities of the left knee and left leg and psychiatric symptoms, however, no findings of headaches were noted to have resulted from the accident.  The Board also notes that in February 1991 the Veteran was hospitalized at the VA for psychiatric symptoms, at which time he was provided a physical examination in which he denied any history of headaches. 

It was only after the submission of his April 2001 claim that the Veteran reported to medical examiners that he had a headache disorder during and since service. In several VA outpatient treatment reports from May 2002 to November 2003, the Veteran was diagnosed with migraine headaches with his aneurysm removal in 1995 noted as the likely cause of the migraine headaches.  

Similarly, in a September 2004 VA outpatient treatment report, the Veteran alleged  a history of headaches dating back to the military and he was diagnosed with headaches.  At this time the VA physician also found that the Veteran gave a history which was suspicious but far from definitive for migraine headaches. 

In an August 2005 VA examination, the Veteran reported the onset of recurrent generalized headaches in 1970 without associated neurologic symptoms.  The physician also noted the Veteran's severe headache in 1995 which resulted in the subarachnoid hemorrhage and intracerebral right temporal hematoma and right middle cerebral aneurysm with surgical repair.  The Veteran was diagnosed with status post aneurismal rupture in 1995 with residual cognitive impairment, left hemiparesis and seizure disorder.  

The examiner opined that the Veteran's chronic headaches which the Veteran alleged began in 1970 were not associated with the aneurismal rupture of 1995.  The examiner explained that it was well known that aneurysms do not cause headache until they rupture, with one exception being the giant aneurysm, which may cause headaches on the basis of a mass effect, however the Veteran did not have a giant aneurysm.  He also noted that it was well known that headaches may be precipitated by stress and anxiety and, in that sense, the stress of military service may be a causative or aggravating factor with regard to chronic headache history.  Finally, the examiner found that there was no reported history of cephalic injury to suggest a post-traumatic onset. 

In a January 2007 addendum, the same VA examiner from the August 2005 examination noted that the claims file had been reviewed.  The examiner found that chronic recurrent headaches which began in 1970 were, by history, most probably muscle contraction in origin, rather than migrainous.  He noted that it was well known that muscle contraction headaches are consistently precipitated and exacerbated by stress and anxiety.  The examiner concluded that it is considered at least as likely as not that these headaches were precipitated and aggravated by the stress of military service; however, he also noted that this assessment was speculative and unsubstantiated by any corroborating objective data. 

Pursuant to the Court's directives for application of Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) given the speculative opinion noted in January 2007, the Board remanded the claim in May 2012 to afford the Veteran with a VA examination to determine whether "any chronic acquired disorder(s) manifested by headaches found on examination is/are related to service on any basis" and whether "temporal intracerebral hematoma associated with subarachnoid hemorrhage is due to headaches reported in service."  Such an examination was performed in December 2012.  

The examiner reviewed the claims file and noted that the Veteran currently had complaints of migraine headaches and seizure disorder, cognitive deficits, and left hemiparesis, which were documented since 1995 and were noted on recent examinations with the VA neurologist.  The examiner also noted the Veteran's report that he had had consistent headaches going back to his service.  

With regard to the Board's first question:  whether any chronic acquired disorder(s) manifested by headaches found on examination is/are related to service on any basis, the examiner noted that the Veteran went to the clinic once while in service (1972) for a complaint of "headache associated with a head cold."  This was treated as sinus headache with no further follow-up.  There was no other mention of headaches in the Veteran's service treatment records and no mention of any accidents, trauma, or exposures which may have caused headaches.  There was no mention of seizure disorders of cognitive disorders.  The examiner reviewed the 1990-91 VA treatment records noting a post-service accident where the Veteran was hit by a car and went 10 feet into the air resulting in residual left leg weakness.  It was also noted that the Veteran had a mother with a history of CVA (cerebral vascular accident) and a history of cocaine use.  Physical examination in February 1991 showed no complaint of headaches and there was no mention of headaches in the records from 1991-91. 

The examiner noted that the Veteran was treated in 1995 for what the Veteran apparently reported as "the worst headaches of his life" and noted to have an ICH (intracerebral hematoma) related to a cerebral aneurysm as noted by the attending neurosurgeon.  After an extended illness, he complained of headaches which he stated began after his surgery - i.e.,  which occurred in 1995.  Repeat CT scan did not show any acute disease.  The examiner also noted records from Dr. M. dated from 1996-2001 which mention headaches, though to be post-concussive and/or sinus, treated with Esgic.  The Veteran was currently being treated at the Charleston VA Medical Center Neurology department for seizure disorder and migraine headaches.  The Veteran stated that he had had migraine headaches going back to his days in the service.  Unfortunately, the examiner wrote that he was unable to find any objective evidence of headaches during his service or in his medical records until after his intracranial bleed 23 years later despite an extensive review.  Sequelae after such a brain injury include headaches, seizure disorders, cognitive and motor deficits.  Therefore, the examiner opined that, with the available medical evidence and without resorting to speculation, it was less likely than not that any chronic acquired disorders manifested by headaches on examination were related to the Veteran's military service.  

With regard to the Board's second question:  whether temporal intracerebral hematoma associated with subarachnoid hemorrhage is due to headaches reported in service, the examiner noted that a review of the records showed that, in 1995, the Veteran began having increasing headaches and was taken to a hospital where he was noted to have a right frontotemporal intracerebral hematoma associated with subarachnoid hemorrhage.  He had an angiography revealing a middle cerebral artery aneurysm.  He had the aneurysm clipped and subsequently had worsening paresis and noted to have an intraventricular hemorrhage.  The Veteran currently had a seizure disorder, cognitive deficits, headaches, and residual left hemiparesis.  The examiner was asked if this was possibly related to the Veteran's reported in-service headaches.  As mentioned earlier, the only episodes the examiner could find leading up to the Veteran's bleed was in 1972 when he complained of a head cold.  The Veteran personally reported having migraines going back to his service days which he treated himself (and has stated recently to neurology and other examiners as well).  

The examiner wrote that the Veteran's 1995 bleed was likely caused by the aneurysm, as stated by the neurosurgeon.  Aneurysms cause headaches, such as he experienced in 1995, when they rupture or rapidly expand, and it would be very unlikely that an aneurysm was the reason for his chronic headaches he reported having for 20+ years.  Whether or not the headaches may have led to the development of an aneurysm, the examiner documented to risk factors for developing a cerebral aneurysm, which include: older age, smoking, hypertension, hardening of the arteries (arteriosclerosis), drug abuse (particularly the use of cocaine), head injury, heavy alcohol consumption, certain blood infections, family history of brain aneurysm, and risk factors present at birth such as inherited connective tissue disorders and congenital malformations.  The examiner noted that, although the Veteran did have some of these risk factors, the examiner did not find any evidence of risk factors the Veteran may have incurred during his military service.  Migraine, sinus, or tension headaches are not risk factors.  Therefore, the examiner opined that it was less likely as not that temporal intracerebral hematoma associated with subarachnoid hemorrhage is due to headaches reported in service.

The Veteran's temporal intracerebral hematoma associated with subarachnoid hemorrhage was not noted during service and was initially diagnosed in 1995, approximately 23 years after his discharge from active duty.  Moreover, the record contains no lay or medical evidence of a nexus between the temporal intracerebral hematoma associated with subarachnoid hemorrhage and the Veteran's active service.  The August 2005 VA examiner found that the Veteran's chronic headaches which began in 1970 were not associated with the aneurismal rupture of 1995 and that it was well known that aneurysms do not cause headaches until they rupture, with one exception being the giant aneurysm, which Veteran did not have.  Also, the December 2012 VA examiner opined that, even assuming the Veteran did have headaches during service, such headaches are not risk factors for subsequent temporal intracerebral hematoma associated with subarachnoid hemorrhage.  Therefore, there is no evidence of record of intracerebral hematoma associated with subarachnoid hemorrhage during the Veteran's active service, and no evidence of a nexus between this disability and the Veteran's reported chronic headaches since 1970. 

Moreover, with respect to the Veteran's accounts of headaches in service and continuing since that time, the Board finds that the Veteran's lay statements to this effect are competent, but also finds that his statements are not credible as they are both internally inconsistent and inconsistent with the other evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Here, the Board points out that the Veteran's lay statements of a continuity of headaches since his active service were all made subsequent to his 1995 aneurysm and surgery and that the record is replete with lay and medical evidence contemporaneous to the Veteran's active service and thereafter, which does not reflect a continuity of symptomatology of headaches since active service, also characterized by the Veteran as severe and migraine headaches. 

The Veteran reported in April 2001, May 2001, May 2002 and in the August 2005 VA examination that his headaches had their onset in 1970 and continued throughout his active service and thereafter.  Service treatment records, however, reflect that the Veteran complained of a headache on only one occasion in January 1972, which was associated with a head cold and diagnosed as allergic sinusitis.  The clinical findings were normal on separation; the Veteran did not complain of any headaches, and he did not note any history or complaints of headaches on his May 1972 Statement of Medical Condition.  In fact, the Veteran's one complaint of a headache in service was a symptom of another diagnosed condition; and he did not report any history of headaches upon his separation from active service. 

With respect to the Veteran's statements of treatment for headaches in service, he stated in April 2001 that he went to the dispensary for headaches on several occasions during active service, at which time he would receive medications or be sent back to his unit with light duty; however, his subsequent statements throughout the record reflect different accounts of his treatment in service.  In May 2002, he stated that he was excused to sick call only on one occasion and was provided medication, after which he did not return for further treatment and endured his painful headaches.  In this statement, he also reported that, while stationed in Germany, he received a tonsillectomy and was also treated for severe headaches at the time.  In contrast, the Veteran testified at the December 2004 Travel Board hearing that these headaches occurred pretty often and he went to sick call on several occasions during his active service, approximately 10 times total.  

The Veteran's statements with respect to treatment for headaches during his active service are internally inconsistent and inconsistent with the contemporaneous service treatment records, which do not reflect any treatment for headaches as a disability but only as a symptom of allergic sinusitis on one occasion.  In addition, while the service treatment records reflect that the Veteran received a tonsillectomy in service (September 1971), no complaint or treatment of headaches was noted at that time.  The Veteran's chief complaint was of recurrent chronic tonsillitis with a history of several episodes a year.  His review of systems was negative; his physical examination was unremarkable except for the presence of tonsillitis.  Nowhere in the September 1971 clinical record is there a notation indicating that the Veteran reported complaints of headaches at any time during this period of hospitalization. 

The Veteran's statements with respect to his continuity of headache symptoms and treatment thereof are also internally inconsistent.  He reported in April and May of 2001 that his headaches continued after his release from active duty and that from May 1972 to 1995, and that he self-medicated and received treatment from physicians on occasion but was unable to recall the exact physicians or the dates of treatment.  Also, the Veteran testified at the November 2004 Travel Board hearing that he never went to see a doctor for his headaches after his active service and continued to self-medicate.  The Board observes that it was not until 1995 that the Veteran underwent surgery for a brain aneurysm with an initial complaint of a severe headache and subsequent temporal intracerebral hematoma.  As explained in detail above, the lay and medical evidence contemporaneous to service and to the post-service treatment in the early 1990s does not show that the Veteran had any symptoms or problems with severe headaches at the time of the in-service tonsillectomy or at separation, but do show that the Veteran was hospitalized in 1995 following an onset of severe headaches with subsequent brain aneurysm and hemorrhage requiring surgery.  Likewise, a February 1991 VA outpatient treatment report also reflects that upon physical examination, the Veteran specifically denied any history of headaches. 

The SSA records, likewise, fail to show any lay or medical evidence, regarding the Veteran's reported history of chronic headaches since 1970.  In fact, when the Veteran applied for SSA disability benefits, headaches were not listed in his application and the January 1992 decision makes no mention of any headaches. 

With respect to the Veteran's statements that his temporal intracerebral hematoma was found to be the cause of his headaches for all of those years past, the record evidence contains no medical statement of causation between the Veteran's past headaches for years and his temporal intracerebral hematoma.  Rather, the medical evidence of record discloses that the Veteran's headaches are a residual of his 1995 aneurysm and were not found to have preceded his aneurysm.  In fact, in VA outpatient treatment reports from May 2002 to November 2003, the Veteran was diagnosed with migraine headaches with his aneurysm removal in 1995 noted as the likely cause of the migraine headaches and he was also diagnosed with headaches secondary to right middle cerebral artery aneurysm, as evidenced by a December 1995 VA outpatient treatment report.  Furthermore, in September 2004, a VA physician found that the Veteran's reported history of headaches dating back to the military was suspicious but far from definitive for migraine headaches. 

Therefore, for the reasons discussed above, the Veteran's lay statements lack credibility due to their internal inconsistency and inconsistency with the evidence of record, as the Veteran's claims of having severe headaches from 1970 are contradicted by the contemporaneous lay and medical evidence contained in the service treatment records which clearly refutes his account of headaches during his active service, except for the one instance of a headache complaint due to allergic sinusitis, or for approximately 23 years after his active service.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  

Weighing the Veteran's earlier statements as reflected in his medical records against his later contention that he has had headaches since service, the Board can and does attach more probative value to the earlier documents because they reflect what the Veteran was experiencing at the time.  Also, this assessment is strengthened by the Veteran's statements to health care professional in July 1995 that his headache symptoms had not begun until that time, thereby casting even more doubt on the Veteran's consistency and credibility concerning his later contention.  The fact that the Veteran did not report any symptoms at service discharge or within the years shortly thereafter strongly suggests that they were not present at that time.  Therefore, the amount of time that has elapsed between military service and the first post-service complaint can be considered as evidence against the claim.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Furthermore, assuming the Veteran did experience significant headaches during military service, the December 2012 VA examiner opined that the Veteran's only chronic acquired disorders manifested by headaches on examination (to include a seizure disorder and cognitive/motor deficits) were the result of the Veteran's 1995 cerebral aneurysm and not related to the Veteran's military service.  

While the January 2007 VA opinion that it was at least as likely as not that the Veteran's claimed in-service headaches were precipitated and aggravated by the stress of military service, an opinion which was, notably, "speculative and unsubstantiated by any corroborating objective data," the Board notes that the January 2007 addendum opinion is based solely upon the history provided by the Veteran and which has been found to be not credible.  Reonal v. Brown, 5 Vet. App. 458, 460-61   (1993) ("an opinion based on an inaccurate factual premise has no probative value"); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (diagnosis can be no better than the facts alleged by the appellant).  Moreover, the VA examiner, himself, notes his reliance on the Veteran's reported history, and thus qualifies his assessment as being speculative, at best, because it is unsubstantiated by any corroborating objective data.  Although the VA examiner in January 2007 may be competent to assess that the Veteran's headaches are service related, such an opinion based on an inaccurate factual premise has no probative weight with respect to the onset and cause of the Veteran's headaches.  In this case, as explained above, the credible and probative lay and medical evidence does not show that the Veteran had any symptoms or problems with headaches upon his separation from service in 1972; and the Veteran, himself, provided a medical history specifically denying the same upon his VA outpatient examination in February 1991.  Thus, the Veteran has presented neither credible nor probative medical evidence linking the disability in question to his period of service. 

In sum, the Veteran's report of continuing symptoms during and since service is not credible and there is no competent evidence indicating that the Veteran sustained a temporal intracerebral hematoma as a result of any incident of service. The preponderance of the evidence is against the claim, and the appeal is denied. 







ORDER

Service connection for chronic headaches or temporal intracerebral hematoma associated with subarachnoid hemorrhage is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


